Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Matsushima discloses a method for decoding an encoded block, the method comprising: decoding quantized transform coefficients of the encoded block from a bitstream; dequantizing the quantized transform coefficients to produce a first number of transform coefficients associated with a transform block having a first size (col. 4, lines 7-13: FIG. 3 is a block diagram showing the functions of the decoding part for decoding the encoded data...a dequantizing circuit 11 for dequantizing the quantized DCT coefficients obtained by Huffman decoding; an MxN processing block data preparing circuit 12); (FIG. 5C, col. 4, lines 22-32: Then the MxN block data preparing circuit 12 adds zero signals to or deletes zero signals from, the high-frequency domain of the DCT coefficient data in processing blocks so that the processing blocks are resized to be formed of an MXN matrix); inverse transforming the second number of transform coefficients to produce col. 4, lines 14-18: an MxN pixel inverse discrete cosine transform circuit 13 for subjecting DCT coefficient data in processing blocks obtained by the MxN processing block data preparing circuit 12 to inverse discrete cosine transform, each block being formed of a matrix of MxN pixels);  and outputting the video block for storage or display (col. 4, lies 19-21: an image data preparing circuit 14 for outputting, as continuous image data, the image data in processing blocks obtained by inverse discrete cosine transform to a display unit or the like).
Holcomb discloses producing prediction residuals, and  reconstructing a video block using the prediction residual and a prediction block for the encoded block (FIG. 8: ¶¶0097, 0101-the decoder (800) also reconstructs prediction residuals, and outputting a reconstructed frame).
However, Matsushima and Holcomb either singularly or in combination fail to teach the feature of  “determining, based on one or more syntax elements within the bitstream, whether the first number of transform coefficients were encoded using a transform size which exceeds a threshold; responsive to determining that the first number of transform coefficients were encoded using a transform size which exceeds the threshold, adding one or more zero value coefficients to the first number of transform coefficients to result in a second number of transform coefficients which is greater than the first number of transform coefficients; inverse transforming the second number of transform coefficients to produce a prediction residual having a second size which is greater than the first size; reconstructing a video block using the prediction residual and a 
The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488